Case 9:21-cv-80818-DMM Document 1 Entered on FLSD Docket 05/06/2021 Page 1 of 8




                                 UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF FLORIDA
                                   WEST PALM BEACH DIVISION


   ANAMARIA REYES,
                                                               CIVIL COMPLAINT
                Plaintiff,

   v.                                                       CASE NO. 9:21-cv-80818

   HUNTER WARFIELD, INC.,
                                                          DEMAND FOR JURY TRIAL
                Defendant.


                                             COMPLAINT

           NOW comes ANAMARIA REYES (“Plaintiff”), by and through her undersigned attorney,

  complaining as to the conduct of HUNTER WARFIELD, INC. (“Defendant”), as follows:

                                        NATURE OF THE ACTION

        1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

  (“FDCPA”) under 15 U.S.C. §1692 et seq., and the Florida Consumer Collection Practices Act

  (“FCCPA”) pursuant to Florida Statute §559.55 for Defendant’s unlawful conduct.

                                       JURISDICTION AND VENUE

        2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

  is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises

  under the laws of the United States. Supplemental jurisdiction exists for the state law claim

  pursuant to 28 U.S.C. §1367.

        3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

  within the Southern District of Florida and a substantial portion of the events or omissions giving

  rise to the claims occurred within the Southern District of Florida.



                                                    1
Case 9:21-cv-80818-DMM Document 1 Entered on FLSD Docket 05/06/2021 Page 2 of 8




                                                   PARTIES

        4. Plaintiff is a consumer over 18 years-of-age residing in Delray Beach, Florida, which is

  located within the Southern District of Florida.

        5. Defendant “provides revenue recovery services” and “is known for [its] innovative

  technology” designed to “deliver the highest rate of recovery . . . .”1 Defendant is a corporation

  organized under the laws of the State of Maryland with its principal place of business located at

  4620 Woodland Corporate Boulevard, Tampa, Florida.

        6. Defendant acted through its agents, employees, officers, members, directors, heirs,

  successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

  times relevant to the instant action.

                                    FACTS SUPPORTING CAUSES OF ACTION

        7.    The instant action arises out of Defendant’s attempts to collect upon a residential lease

      obligation (“subject consumer debt”) that Plaintiff purportedly owes.

        8.    The subject consumer debt was originally owed to Coastal Village in the approximate

      amount of $10,156.22.

        9.    Upon information and belief, the subject consumer debt was transferred to Defendant for

      collection purposes after Plaintiff’s purported default and assigned account number ***5488.

        10. Plaintiff was a co-signor in connection with the subject debt.

        11. Plaintiff noticed that Defendant was reporting the subject consumer debt on her credit

      report, so she first contacted Coastal Village.




  1
      https://www.hunterwarfield.com/

                                                        2
Case 9:21-cv-80818-DMM Document 1 Entered on FLSD Docket 05/06/2021 Page 3 of 8




    12. After speaking with Coastal village, Plaintiff wanted to obtain validation of the debt, as

  she was unsure whether it was due and owing, and so submitted a request for validation.

    13. In response, Coastal Village referred Plaintiff to Defendant.

    14. Subsequently, Plaintiff contacted Defendant and requested validation of the subject

  consumer debt.

    15. During the initial conversation with Defendant’s representative, Plaintiff was treated

  rudely and was eventually hung-up on while attempting to receive validation of the subject

  consumer debt.

    16. Plaintiff called back and spoke with a manager.

    17. Plaintiff advised Defendant that the address they had associated with her was incorrect.

    18. Plaintiff further requested validation regarding the subject debt.

    19. Defendant advised that it would provide Plaintiff with the requested validation.

    20. However, Plaintiff never received the promised validation of the subject consumer debt.

    21. Despite Plaintiff’s efforts, Defendant hasn’t provided any kind of correspondence to her

  current address in connection with its efforts to collect the subject debt from Plaintiff.

    22. Defendant’s conduct has deprived Plaintiff of substantive information to which she is

  entitled, and further has caused Plaintiff to be denied the ability to intelligently chart a course of

  conduct in response to Defendant’s collection efforts due to its depriving Plaintiff of vital

  information regarding its collection efforts.

    23. Plaintiff’s inability to ascertain the nature of her purported liability in connection with the

  subject debt has caused Plaintiff to suffer emotional distress as a result of Defendant’s conduct.

    24. Frustrated and confused over Defendant’s conduct, Plaintiff spoke with the undersigned

  attorney regarding her rights, resulting in expended resources.



                                                   3
Case 9:21-cv-80818-DMM Document 1 Entered on FLSD Docket 05/06/2021 Page 4 of 8




     25. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

     26. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

  limited to, invasion of privacy, aggravation that accompanies unwanted collection telephone calls,

  emotional distress, being denied substantive information to which she was lawfully entitled, risk

  that she would forego paying the subject consumer debt as a result of Defendant’s conduct, risk

  that she would waive otherwise available dispute and validation rights as a result of Defendant’s

  conduct, and numerous violations of her state and federally protected interests to be free from

  deceptive and harassing debt collection conduct.

              COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

     27. Plaintiff repeats and realleges paragraphs 1 through 26 as though fully set forth herein.

     28. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

     29. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

  uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

     30. Defendant is engaged in the business of collecting or attempting to collect, directly or

  indirectly, defaulted debts owed or due or asserted to be owed or due to others, and debt collection

  is the primary purpose of its business.

     31. The subject consumer debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of

  a transaction due or asserted to be owed or due to another for personal, family, or household

  purposes.

         a. Violations of FDCPA § 1692d

     32. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

  any conduct the natural consequence of which is to harass, oppress, or abuse any person in

  connection with the collection of a debt.”



                                                   4
Case 9:21-cv-80818-DMM Document 1 Entered on FLSD Docket 05/06/2021 Page 5 of 8




     33. Defendant violated §1692d when it harassingly hung up on Plaintiff during her first

  conversation with Defendant. Defendant’s representative decided to treat Plaintiff rudely and

  hang-up on her simply because Plaintiff was requesting validation of the subject consumer debt.

  These actions by Defendant’s representative was harassing and abusive towards Plaintiff after she

  requested validation of the subject consumer debt, as she was simply trying to ascertain her

  purported liability on the subject debt, yet Defendant harassingly chose to hang up instead.

           b. Violations of the FDCPA § 1692e

     34. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

  false, deceptive, or misleading representation or means in connection with the collection of any

  debt.”

     35. In addition, this section enumerates specific violations, such as:

             “The use of any false representation or deceptive means to collect or attempt to
             collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
             §1692e(10).

     36. Defendant violated §1692e and e(10) when it used false and deceptive means to collect

  and/or attempt to collect the subject consumer debt. Defendant stated that it would provide Plaintiff

  with such validation at her updated address, yet Defendant failed to do so. Defendant was obligated

  to provide validation, which it didn’t, and was certainly required to adhere to its representations

  made to Plaintiff, which it yet again failed to do. Defendant engaged in this deceptive conduct

  hoping that Plaintiff would be dissuaded from continuing her pursuit of validation and instead

  make payment to Defendant on a debt which Plaintiff was unsure was due and owing.

           c. Violations of FDCPA § 1692f

     29. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

  or unconscionable means to collect or attempt to collect any debt.”



                                                    5
Case 9:21-cv-80818-DMM Document 1 Entered on FLSD Docket 05/06/2021 Page 6 of 8




     30. Defendant violated §1692f when it unfairly and unconscionably failed to provide Plaintiff

  with validation of the subject consumer debt. Defendant, when it unfairly refused to provide

  Plaintiff with the requested validation. Defendant’s refusal to provide this information unfairly and

  unconscionably deprived Plaintiff of vital information which would have allowed Plaintiff to go

  about intelligently addressing whether she has an actual obligation on the subject consumer debt.

  Defendant’s collection efforts unfairly suggested that it was not required to validate the subject

  consumer debt at Plaintiff’s requests, leaving Plaintiff confused, worried, and believing

  Defendant’s efforts to be fraudulent. The fact Defendant refused to provide such information while

  simultaneously reporting the subject consumer debt on Plaintiff’s credit report further underscores

  the unfair nature of its conduct.

         d. Violations of FDCPA § 1692g

     37. The FDCPA, pursuant to 15 U.S.C. § 1692g(a), requires debt collectors to provide

  consumers with various disclosures within 5 days of initially communicating with such consumers.

  15 U.S.C. § 1692g(b) provides that “[a]ny collection activities and communication during the 30-

  day period may not overshadow or be inconsistent with the disclosure of the consumer’s right to

  dispute the debt or request the name and address of the original creditor.”

     38. Defendant violated § 1692g(a) by failing to provide Plaintiff with the required disclosures

  within 5 days of initially communicating with Plaintiff. Defendant failed to send such disclosures

  in a manner reasonably calculated to be received by Plaintiff.

     39. Defendant further violated § 1692g(b) through its conduct which was inconsistent with and

  overshadowed Plaintiff’s disputed and validation rights. Defendant advised that it would provide

  such validation, yet it failed to do so. Such conduct thus overshadowed Plaintiff’s otherwise

  available dispute and validation rights, as Defendant’s representations that it would provide the



                                                   6
Case 9:21-cv-80818-DMM Document 1 Entered on FLSD Docket 05/06/2021 Page 7 of 8




  requested verification overshadowed Plaintiff’s otherwise available avenues to request such

  documentation, in turn overshadowing her dispute and validation rights afforded under the

  FDCPA.

         WHEREFORE, Plaintiff ANAMARIA REYES, respectfully requests that this Honorable

  Court enter judgment in her favor as follows:

       a. Declaring that the practices complained of herein are unlawful and violate the
          aforementioned bodies of law;

       b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
          §1692k(a)(2)(A);

       c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
          under 15 U.S.C. §1692k(a)(1);

       d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
          §1692k(a)(3);

       e. Enjoining Defendant from further contacting Plaintiff; and

       f. Awarding any other relief as this Honorable Court deems just and appropriate.

         COUNT II – VIOLATIONS OF THE FLORIDA CONSUMER COLLECTION PRACTICES ACT

     40. Plaintiff restates and realleges paragraphs 1 through 39 as though fully set forth herein.

     41. Plaintiff is a “consumer” as defined by Florida Statutes §559.55(8).

     42. Defendant is a “debt collector” as defined by Florida Statutes §559.55(7).

     43. The subject consumer debt is a “consumer debt” as defined under Florida Statute §
  559.55(6).

             a. Violations of FCCPA § 559.72(7)

     44. A person violates section 559.72(7) of the FCCPA when it willfully engages in conduct

  which can reasonably be expected to abuse or harass the debtor or any member of her or his

  family.


                                                  7
Case 9:21-cv-80818-DMM Document 1 Entered on FLSD Docket 05/06/2021 Page 8 of 8




     45. Defendant violated section 559.72(7) of the FCCPA when the representative spoke with

  Plaintiff in a rude manner and hung-up on Plaintiff without not satisfying her requests of validation

  of the subject consumer debt. This action by Defendant can reasonably be expected to harass

  another as Plaintiff was simply exercising a request given to her by right.

     WHEREFORE, Plaintiff, ANAMARIA REYES, respectfully requests that this Honorable

  Court enter judgment in her favor as follows:

       a. Enter judgment in Plaintiff’s favor and against Defendant;

       b. Award Plaintiff her actual damages in an amount to be determined at trial pursuant to
           the Florida Consumer Collection Practices Act, Fla. Stat. §559.77;

       c. Award Plaintiff statutory damages of $1,000.00 pursuant to the Florida Consumer
           Collection Practices Act, Fla. Stat. §559.77;

       d. Award Plaintiff equitable relief, including enjoining Defendant from further violations,
           pursuant to Florida Consumer Collection Practices Act, Fla. Stat. §559.77(2);

       e. Award Plaintiff costs and reasonable attorneys’ fees pursuant to the Florida Consumer
           Collection Practices Act, Fla. Stat. §559.77;

       f. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
           consumer debt; and

       g. Award any other relief this Honorable Court deems equitable and just.


     Dated: May 6, 2021                                         Respectfully Submitted,

                                                                /s/Alejandro E. Figueroa
                                                                Alejandro E. Figueroa, Esq.
                                                                Florida Bar No. 1021163
                                                                Counsel for Plaintiff
                                                                Sulaiman Law Group, Ltd
                                                                2500 S Highland Ave, Suite 200
                                                                Lombard, IL 60148
                                                                Telephone: (630) 575-8181 Ext. 120
                                                                alejandrof@sulaimanlaw.com

                                                   8
